UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 10, 2017 (Date of earliest event reported) Arcadia Biosciences, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37383 81-0571538 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 202 Cousteau Place, Suite 105 Davis, CA 95618 (Address of principal executive offices, including zip code) (530) 756-7077 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communication pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communication pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 10, 2017, Arcadia Biosciences, Inc. (the “Company”) and Roger Salameh, Chief Operating Officer of the Company, reached agreement that Mr. Salameh’s employment with the Company will terminate effective February 10, 2017.Mr. Salameh’s separation is a termination without cause pursuant to Section 3(a) of the Severance and Change in Control Agreement between the Company and Mr. Salameh dated May 11, 2015 (the “Severance Agreement”), and as such, upon his departure and the signing of a separation and release agreement, Mr. Salameh will receive the benefits set forth therein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARCADIA BIOSCIENCES, INC. Date: January 11, 2017 By: /s/ WENDY S. NEAL Name: Wendy S. Neal Title: Vice President, Chief Legal Officer & Secretary
